Ludeling, O. J.
This is a pactitious suit, coupled with an injunction to prevent the defendant from molesting the possession of plaintiff.
The defendant pleaded res judicata, and, subsequently, without waiving the plea, filed an answer setting up title in himself, and praying to have the injunction dissolved with damages.
The judge a quo sustained the plea and dissolved the injunction with damages.
The judgment pleaded in bar of this suit was a judgment rendered by a justice of the peace, which appears to have been declared null for want of jurisdiction ratione materice; but whether it was or not, it is clear the judgment could not be a bar to this suit, as the justice’s court could not have validly rendered a judgment in regard to the title to real estate. If he did render such judgment, it was absolutely null. C. P. 1063, 1068. If he did not render a judgment for the title to the land, it can not be res judicata in this case, which involves title to the land.
It is therefore ordered that the judgment of the lower court be annulled, and that there be judgment overruling the plea of res juclicctia and remanding the case to be tried on the merits according to law ; and that the appellee pay costs of appeal.